DETAILED ACTION
1.          Claims 23-34 have been examined and are pending.

Response to Amendment
2.          In response to the amendments received in the Office on 12/31/2020, the Office acknowledges the current status of the claims: claims 23-34 have been amended, and no new matter appears to be added.
3.          In response to the amendments received in the Office on 12/31/2020, the double patenting rejection in view of 16/886893 has been withdrawn. However, an additional double patenting rejection is included with the current action.

Response to Arguments
4.          Applicant’s arguments with respect to claims 23-34 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Double Patenting
5.          The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
6.          Claims 23-34 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 5, 7, 8, 10, and 11 of copending Application No. 16/886893 (hereinafter “Reference Application”) in view of United States Patent Application Publication 2016/0020879 A1 to Shimezawa et al. (hereinafter “Shimezawa”). Although the conflicting claims are not identical, they are not patentably distinct from each other because all the claimed limitations recited in the present application (hereinafter “Application”) are transparently found in the Reference Application with obvious wording variations. Take an example of comparing claim 23 of the Application and claim 1 of the Reference Application:
Application, Claim 23:
A network device comprising a processor configured to:
determine an initial value for generating an DeModulation Reference Signal (DMRS) sequence based on an index of an DMRS port group;
transmit, to a terminal, information on the initial value; and
transmit, to the terminal, the DMRS sequence via an DMRS port, wherein the DMRS port is included in the DMRS port group[; and
wherein different DMRS sequences for more than one DMRS port group are used for one Physical Downlink Shared Channel (PDSCH) or one Physical Uplink Shared Channel (PUSCH)]. 
Reference Application, Claim 1:
A network device comprising a processor configured to:
determine an initial value for generating an DeModulation Reference Signal (DMRS) sequence based on an index of an DMRS port group; 
transmit, to a terminal, information on the initial value; and
transmit, to the terminal, the DMRS sequence via an DMRS port, wherein the DMRS port is included in the DMRS port group, and wherein
a range of the slot index is an integer from 0 to 9 for a value of subcarrier spacing being 15kHz,
the range of the slot index is an integer from 0 to 19 for a value of subcarrier spacing being 30kHz,
the range of the slot index is an integer from 0 to 39 for a value of subcarrier spacing being 60kHz, or



             Reference Application does not explicitly disclose and wherein different DMRS sequences for more than one DMRS port group are used for one Physical Downlink Shared Channel (PDSCH) or one Physical Uplink Shared Channel (PUSCH).
             However, Shimezawa discloses wherein different DMRS sequences for more than one DMRS port group are used for one Physical Downlink Shared Channel (PDSCH) or one Physical Uplink Shared Channel (PUSCH) (Shimezawa: [0111], [0119], [0133], [0153-0168] – corresponds to a first and second DMRS sequences for a plurality of different port groups are used for at least a PDSCH.).
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the device of the Application in view of the sequencing in Shimezawa to modify the different DMRS sequences for more than one DMRS port group in PDSCH for the reasons of reducing inter-cell interference.      
          Claims 24-34 of the Application are transparently found with obvious word variations in claims 2, 4, 5, 7, 8, 10, and 11 of the Reference Application.	
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
7.         In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new 
8.          The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.          The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
10.        This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 23, 26, 29, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication 2019/00123910 A1 to Zhang et al. (hereinafter “Zhang”) in view of United States Patent Application Publication 2016/0020879 A1 to Shimezawa et al. (hereinafter “Shimezawa”).
            Regarding Claim 23, Zhang discloses a network device comprising a processor configured to:
     determine an initial value for generating an DeModulation Reference Signal (DMRS) sequence based on an index of an DMRS port group (Zhang: Figures 1-4 and [0223-0239] – a sending end transmits a downlink control information (DCI) to a receiving end (terminal/UE), the DCI comprises DMRS information based on a DMRS port index. See also [0008], [0065], [0154-0156], and [0173-0174] – further information includes DMRS sequence information related to DMRS port groups.);
     transmit, to a terminal, information on the initial value (Interpreted to correspond to transmitting the above “determined” information as described by Zhang in at least [0008], [0065], [0154-0156], [0173-0176], and [0223-0239].); and
     transmit, to the terminal, the DMRS sequence via an DMRS port, wherein the DMRS port is included in the DMRS port group (Interpreted to correspond to transmitting the above “determined” information as described by Zhang in at least [0008], [0065], [0154-0156], [0173-0176], and [0223-0239]. See also Figures 1-4.).
            Zhang further discloses different DMRS sequences for more than one DMRS port group are used for resource allocation linked to PDSCH (Zhang: [0064-0065], [0071-0072], and [0082-0086]), but does not expressly disclose wherein different DMRS 
            However, Shimezawa discloses wherein different DMRS sequences for more than one DMRS port group are used for one Physical Downlink Shared Channel (PDSCH) or one Physical Uplink Shared Channel (PUSCH) (Shimezawa: [0111], [0119], [0133], [0153-0168] – corresponds to a first and second DMRS sequences for a plurality of different port groups are used for at least a PDSCH.).
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the device of Zhang in view of the sequencing in Shimezawa to modify the different DMRS sequences for more than one DMRS port group in PDSCH for the reasons of reducing inter-cell interference.

            Regarding Claim 26, Zhang discloses a terminal comprising a processor (Zhang: [0064] – corresponds to a receiving end. See also [0265] for processing elements.) configured to:
     receive, from a network device, information on an initial value for generating an DeModulation Reference Signal (DMRS) sequence (Zhang: Figures 1-4 and [0233-0239] – a sending end transmits a downlink control information (DCI) to a receiving end (terminal/UE), the DCI comprises DMRS information based on a DMRS port group index. See also [0008], [0065], [0154-0156], and [0173-0174] – further information includes DMRS sequence information related to DMRS port groups.);
receive, from the network device, the DMRS sequence via an DMRS port (Interpreted to correspond to receiving the above “determined” information as described by Zhang in at least [0008], [0065], [0154-0156], [0173-0174], and [0233-0239].); and       
     demodulate the DMRS sequence based on the initial value determined based on an index of an DMRS port group, wherein the DMRS port is included in the DMRS port group (Interpreted to correspond to receiving the above “determined” information as described by Zhang in at least [0008], [0065], [0154-0156], [0173-0174], and [0233-0239]. See also Figures 1-4.).
            Zhang further discloses different DMRS sequences for more than one DMRS port group are used for resource allocation linked to PDSCH (Zhang: [0064-0065], [0071-0072], and [0082-0086]), but does not expressly disclose wherein different DMRS sequences for more than one DMRS port group are used for one Physical Downlink Shared Channel (PDSCH) or one Physical Uplink Shared Channel (PUSCH). 
            However, Shimezawa discloses wherein different DMRS sequences for more than one DMRS port group are used for one Physical Downlink Shared Channel (PDSCH) or one Physical Uplink Shared Channel (PUSCH) (Shimezawa: [0111], [0119], [0133], [0153-0168] – corresponds to a first and second DMRS sequences for a plurality of different port groups are used for at least a PDSCH.).
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the device of Zhang in view of the sequencing in Shimezawa to modify the different DMRS sequences for more than one DMRS port group in PDSCH for the reasons of reducing inter-cell interference.

Regarding Claim 29, Zhang discloses a method comprising:
     determining an initial value for generating an DeModulation Reference Signal (DMRS) sequence based on an index of an DMRS port group (Zhang: Figures 1-4 and [0233-0239] – a sending end transmits a downlink control information (DCI) to a receiving end (terminal/UE), the DCI comprises DMRS information based on a DMRS port group index. See also [0008], [0065], [0154-0156], and [0173-0174] – further information includes DMRS sequence information related to DMRS port groups.); 
     transmitting information on the initial value (Interpreted to correspond to transmitting the above “determined” information as described by Zhang in at least [0008], [0065], [0154-0156], [0173-0174], and [0233-0239].); and 
     transmitting the DMRS sequence via an DMRS port, wherein the DMRS port is included in the DMRS port group (Interpreted to correspond to transmitting the above “determined” information as described by Zhang in at least [0008], [0065], [0154-0156], [0173-0174], and [0233-0239]. See also Figures 1-4.).
            Zhang further discloses different DMRS sequences for more than one DMRS port group are used for resource allocation linked to PDSCH (Zhang: [0064-0065], [0071-0072], and [0082-0086]), but does not expressly disclose wherein different DMRS sequences for more than one DMRS port group are used for one Physical Downlink Shared Channel (PDSCH) or one Physical Uplink Shared Channel (PUSCH). 
            However, Shimezawa discloses wherein different DMRS sequences for more than one DMRS port group are used for one Physical Downlink Shared Channel (PDSCH) or one Physical Uplink Shared Channel (PUSCH) (Shimezawa: [0111], 
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the device of Zhang in view of the sequencing in Shimezawa to modify the different DMRS sequences for more than one DMRS port group in PDSCH for the reasons of reducing inter-cell interference.

            Regarding Claim 32, Zhang discloses a method comprising:
     receiving information on an initial value for generating an DeModulation Reference Signal (DMRS) sequence (Zhang: Figures 1-4 and [0233-0239] – a sending end transmits a downlink control information (DCI) to a receiving end (terminal/UE), the DCI comprises DMRS information based on a DMRS port group index. See also [0008], [0065], [0154-0156], and [0173-0174] – further information includes DMRS sequence information related to DMRS port groups.);
     receiving the DMRS sequence via an DMRS port (Interpreted to correspond to receiving the above “determined” information as described by Zhang in at least [0008], [0065], [0154-0156], [0173-0174], and [0233-0239].); and
     demodulating the DMRS sequence based on the initial value determined based on an index of an DMRS port group, wherein the DMRS port is included in the DMRS port group (Interpreted to correspond to receiving the above “determined” information as described by Zhang in at least [0008], [0065], [0154-0156], [0173-0174], and [0233-0239]. See also Figures 1-4.).
different DMRS sequences for more than one DMRS port group are used for resource allocation linked to PDSCH (Zhang: [0064-0065], [0071-0072], and [0082-0086]), but does not expressly disclose wherein different DMRS sequences for more than one DMRS port group are used for one Physical Downlink Shared Channel (PDSCH) or one Physical Uplink Shared Channel (PUSCH). 
            However, Shimezawa discloses wherein different DMRS sequences for more than one DMRS port group are used for one Physical Downlink Shared Channel (PDSCH) or one Physical Uplink Shared Channel (PUSCH) (Shimezawa: [0111], [0119], [0133], [0153-0168] – corresponds to a first and second DMRS sequences for a plurality of different port groups are used for at least a PDSCH.).
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the device of Zhang in view of the sequencing in Shimezawa to modify the different DMRS sequences for more than one DMRS port group in PDSCH for the reasons of reducing inter-cell interference.

12.        Claims 24, 27, 30, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang and Shimezawa, and further in view of United States Patent Application Publication 2019/0173532 A1 to Liu et al. (hereinafter “Liu”).
            Regarding Claim 24, the combination of Zhang and Shimezawa discloses the network device according to claim 23, but does not explicitly disclose wherein DMRS ports included in the DMRS port group are QCLed.
            However, Liu discloses DMRS ports included in the DMRS port group are Quasi Co Located (QCLed) (Liu: [0035], [0060], and [0066-0068] – “For example, in the DMRS pattern stipulated in LTE, ports 7, 8, 11, and 13 are mapped onto a same time-frequency resource, and ports 9, 10, 12, and 14 are mapped onto another same time-frequency resource.  The DMRS pattern is used as an example, a rule of a particular relationship between the ports is as follows: [7, 8, 11, 13] and [9, 10, 12, 14] in the DMRS pattern are port groups that meet the QCL assumption, while another port group is a port group that does not meet the QCL assumption.  A person skilled in the art may understand that there may be many other patterns in future technical standards or protocols.”).
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to the combination’s DMRS indexing procedure in view of Liu’s DMRS port groups to quasi-co-locate the port groups for the reasons of improving channel estimation.
            Claims 27, 30, and 33 recite similar features as claim 24 and are therefore similarly rejected as claim 24.

13.       Claims 25, 28, 31, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang and Shimezawa, and further in view of United States Patent Application Publication 2018/0198648 A1 to Sun et al. (hereinafter “Sun”) claiming benefit and fully-supported by provisionally-filed application 62/445127, filed January 11, 2017.
            Regarding Claim 25, the combination of Zhang and Shimezawa discloses the network device according to claim 23, but does not expressly disclose wherein the processor configured to: determine the initial value based on a slot index, and wherein

a range of the slot index is an integer from 0 to 19 for a value of subcarrier spacing being 30kHz,
a range of the slot index is an integer from 0 to 39 for a value of subcarrier spacing being 60kHz,
a range of the slot index is an integer from 0 to 79 for a value of subcarrier spacing being 120kHz, or
a range of the slot index is an integer from 0 to 159 for a value of subcarrier spacing being 240kHz.
            However, Sun discloses determin[ing] the initial value (DMRS) based on a slot index (Sun: [0064] – “In other examples, a scrambling sequence for a signal (e.g., a DMRS), may be defined to be independent from synchronization center frequency 420 as well.  In such cases, a receiver, such as a UE, may identify the scrambling sequence for tones within the common control resources 425, only as a function of cell ID and slot index.  In some examples, the slot index may be linked to a specific reference numerology due to multiple numerologies supported in NR as discussed above.” See also [0103].), wherein
     a range of the slot index is an integer from 0 to 9 for a value of subcarrier spacing being 15kHz (Sun: [0048] – “In some NR deployments, multiple different numerologies may be available, in which tone spacing for subcarriers may be increased or decreased, with a corresponding decrease or increase in OFDM symbol periods.  For example, a 15 kHz tone spacing of legacy LTE may be used to provide a slot with 7 OFDM symbol periods (for normal CP) with a slot duration of 0.5 ms, and thus would provide a radio frame with 20 slots across 10 subframes of a legacy 10 ms radio frame.”),
     a range of the slot index is an integer from 0 to 19 for a value of subcarrier spacing being 30kHz (Sun: [0048] – “Another numerology may provide a 30 kHz tone spacing, which may reduce OFDM symbol duration by half relative to cases that have 15 kHz tone spacing, and would provide a radio frame with 40 slots across a 10 ms time duration corresponding to a legacy LTE frame.”),
     a range of the slot index is an integer from 0 to 39 for a value of subcarrier spacing being 60kHz (Sun: [0048] – “Further numerologies may also be available in NR systems, such as a 60 kHz tone spacing numerology having 80 slots across a 10 ms time duration…”),
     a range of the slot index is an integer from 0 to 79 for a value of subcarrier spacing being 120kHz (Sun: [0048] – “…a 120 kHz tone spacing numerology having 160 slots across a 10 ms time duration, etc.”). Like the instant claims, Sun utilizes 15 kHz sub-carrier (tone) spacing multiples, and Sun further states in [0047] “Time intervals in LTE or NR may be expressed in multiples of a basic time unit (which may be a sampling period of T.sub.s=1/30,720,000 seconds). Time resources may be organized according to radio frames of length of 10 ms (T.sub.f=307200 T.sub.s), which may be identified by a system frame number (SFN) ranging from 0 to 1023.  Each frame may include ten 1 ms subframes numbered from 0 to 9.  A subframe may be further divided into two 0.5 ms slots, each of which contains 6 or 7 OFDM symbol periods (depending on the length of the cyclic prefix (CP) prepended to each symbol).” 
            As indicated above, and further with respect to Sun at [0048] stating that “[i]n some cases, a slot index may be used to identify a slot within a radio frame, and different numerologies may have different numbers of slots, and thus different slot indices, within a radio frame”, Examiner notes the inclusion of the limitation reciting a range of the slot index is an integer from 0 to 159 for a value of subcarrier spacing being 240kHz, it would have been obvious to one of ordinary skill in the art before the effective filing date to utilize different slot index integer values for sub-carrier spacing (measured in kHz), where the claimed differences involved are to the substitution of interchangeable or replaceable equivalents, and the reason for the selection of one equivalent for another was not to solve an existent problem, then such substitution has been judicially determined to have been obvious. In re Ruff, 118, USPQ, 343 (CCPA 1958). This supporting is based on a recognition that the claimed difference exist not as a result of an attempt by applicant to solve a problem but merely amounts to selection of expedients known to the artisan of ordinary skill as design choices. 
            Claims 28, 31, and 34 recite similar features as claim 25 and are therefore similarly rejected as claim 25.

Conclusion
14.          Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

15.         The prior art made of record (please see attached PTO-892) and not relied upon is considered pertinent to applicant's disclosure.
US PGPub 2014/0233407 A1 to Pourahmadi et al. at [0090]; and 
US PGPub 2019/0140801 A1 to Ko et al. at [0081].

16.         Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	
17.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN H ELLIOTT IV whose telephone number is (571)270-7163.  The examiner can normally be reached on M, T, R, F 5:00 AM-5:00 PM, W 5:00 AM-3:00 PM (EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BENJAMIN H. ELLIOTT IV
Primary Examiner
Art Unit 2474



/BENJAMIN H ELLIOTT IV/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        March 4, 2021